 1

 2                              UNITED STATES DISTRICT COURT

 3                                     DISTRICT OF NEVADA

 4

 5 JAMES ERIC FINIAS,                                 Case No. 3:19-cv-00142-LRH-CLB

 6         Petitioner,
                                                      ORDER GRANTING
            v.
 7                                                    MOTION FOR EXTENSION OF TIME
                                                      (ECF NO. 29)
 8 RENEE BAKER, et al.,

 9         Respondents.

10

11

12         In this habeas corpus action, the petitioner, James Eric Finias, represented by appointed

13 counsel, filed an amended habeas petition on February 11, 2020 (ECF No. 25). Respondents

14 were due to respond to the amended petition by April 13, 2020. See Order filed April 15, 2019

15 (ECF No. 9) (60 days for response).

16         On April 7, 2020, Respondents filed a motion for extension of time (ECF No. 29),

17 requesting an extension of time to June 9, 2020 (a 58-day extension) to file their response to the

18 amended petition. Respondents’ counsel states that the extension of time is necessary because of

19 difficulties caused by the COVID-19 outbreak. The petitioner does not oppose the motion for

20 extension of time.

21         The Court finds that Respondents’ motion for extension of time is made in good faith and

22 not solely for the purpose of delay, and that there is good cause for the extension of time

23 requested.
 1         IT IS THEREFORE ORDERED that Respondents’ Motion for Extension of Time

 2 (ECF No. 29) is GRANTED. Petitioner will have until and including June 9, 2020,

 3 to file his amended habeas petition.

 4         IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 5 proceedings set forth in the order entered April 15, 2019 (ECF No. 9) will remain in effect.

 6

 7         DATED this 8th day of April, 2020.
 8

 9
                                                LARRY R. HICKS
10                                              UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
